Title: From Louisa Catherine Johnson Adams to John Adams, 30 March 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					Dear John
					Washington 30th. March 1819
				
				Your Letter of the 22 enclosing the lines you wrote arrived yesterday and both your father and myself were much pleased with them—The idea is very pretty, and the verse nearly correct, and the two last lines are very very good, the language being truly poetical, and the image is delicate and pathetic—I laboured some time to work on the idea, but could do nothing that pleased me half so well as yours—I shall however send them to you that you may brush them into harmony. It will prove a difficult task and I would not give your two lines, for all I have written or could write on the subject, which is very copious—It is long since I read the Antiquary, but I was very much pleased with it. Your observations are correct & that Scene which you mention, is most beautifully pathetic—Walter Scott always succeeds well in such descriptions—They are full of feeling, of fire, and of pathos—They strike the imagination, and assail the heart, because they are true and finished pictures of nature in her loftiest moments—I like the character of the Antiquary, he is full of oddities, but they are so blended with the milk of human kindness, that you dwell with him with pleasure—I have been occupied in reading Botta’s American Revolution, which is very interesting and said to be the best work on the subject—I should like you to read it very much, if I could send it to you. It is a great advantage to a young man to be well versed in the history of his Country, while young, when is mind is free, and while impressions are forcible—It is at your age that great examples of virtue and self denial are requisite to guard you against the breakers which may lay in your way, and I have never seen a history from which so much good may be acquired—I mark what you say of Charles’s library—I certainly love you too much, and think too highly of your disposition and temper, to believe you susceptible of anything so mean as jealously; and If I could, I would warn to check the unseemly passion in its bud, for it grows with giant strides; and would make the torment of your life, & that of those who were so unfortunate as to be  connected with you.—As to my Seal I do not agree to your decision. I bought it in the absence of your father to seal my Letters to him, as the motto was every way suitable, and I cannot consent to part with it—Present me affectionately to Harriet, and Caroline, and tell the former I want her to write to me most confidentially—All the Secretaries are leaving Washington as well as the President, and he is obliged to remain here some time—but we shall visit you during the Summer—My health is getting better but your father is quite unwell—I am very anxious about your Grandfather, and hope soon to hear better accounts what is the reason of your moving?—Tell Charles I have been expecting a Letter sometime and believe me as usual your devoted Mother
				
					L C A—
				
				
					George has forgotten me—
				
			